Citation Nr: 0727772	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-surgical residuals 
of a right lower lung lobe resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
REMAND

The veteran served on active duty from January 1963 to 
February 1974.  This case comes to the Board of Veterans' 
Appeals from a March 2003 rating decision denying entitlement 
to service connection for residuals of a right lower lung 
lobe resection.  

The veteran claims that a piece of metal shrapnel was lodged 
in his right lower lung after piercing his chest during 
combat in Vietnam in March 1965.  The veteran also claims 
that the residuals of this injury were asymptomatic until 
1993 when the veteran underwent a chest x-ray which indicated 
the existence of the piece of metal which was later removed 
in August 1996.

The veteran's service medical records are negative for 
complaints or treatment regarding the veteran's lungs or 
shrapnel chest injuries in service.  Chest x-rays taken 
during service are all negative for any abnormalities.  The 
only x-ray film in the claims file is that of an x-ray taken 
in February 1966.  X-ray films for July 1971, September 1972, 
November 1972, February 1973, and October 1973 are not 
included in the claims file; however are interpreted in 
examination reports indicating no abnormalities.

The veteran's post-service private medical records include 
indications of chest x-rays taken in June 1979 and April 
1982.  The veteran underwent a VA x-ray examination in May 
1984.  None of the films for these x-rays are in the claims 
file although each examiner concluded that the veteran's 
chest appeared normal.  The first post-service x-ray to 
indicate the existence of the metal piece was undertaken in 
1993.

The private medical doctor who removed the piece of metal 
from the veteran's lung in 1996 as well as a VA examiner in 
an examination report dated December 2002 both indicate that 
the veteran's history of combat could have resulted in the 
piece of metal being lodged in his lung and remaining 
asymptomatic until the mid 1990s.  However, the 
interpretations of the 9 chest x-rays taken since the claimed 
in-service injury all report the veteran's chest as normal 
and do not indicate signs of a metal fragment lodged in the 
veteran's right lower lung lobe.  Since the films for the 
majority of these x-rays are not in the claims file for the 
private medical doctor and the VA examiner to examine in 
making their conclusions, a new medical opinion must be 
sought after all x-ray films available have been made part of 
the claims file.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Seek all x-ray films for x-rays taken 
during service (July 1971, September 1972, 
November 1972, February 1973, and October 
1973); x-rays taken by private doctors 
after separation (June 1979 Dr. Roger 
Royster and April 1982 North Carolina 
Baptist Medical Hospital in Winston-Salem, 
NC); and the x-ray taken for VA purposes 
in May 1984.  If any of the x-ray films is 
not available, make a written notation of 
such unavailability and the reason for 
unavailability in the claims file.

2.  Thereafter, if any of the x-ray films 
are made available, have a VA radiologist 
review the films in order to ascertain 
whether any of those films show the 
presence of the metallic body that was 
found on x-ray examination in 1991.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

